 1   SMITH, McDOWELL & POWELL,
     A LAW CORPORATION
 2   Brad A. McDowell, SBN 207142
     Sean M. Stowers SBN 303715
 3   100 Howe Avenue, Suite 208 South
     Sacramento, CA 95825
 4   Telephone: (916) 569-8100
 5   Attorneys for Defendant
     JEFFREY A. SWEAT, MD, PC
 6

 7

 8

 9                                UNITED STATES DISTRICT COURT
10                      IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12   MEGAN D. ERASMUS;                      ) Case No.: 2:21-cv-00858-JAM-KJN
                                            )
13                Plaintiff,                )
                                            ) ORDER GRANTING STIPULATION TO
14                                          ) EXTEND TIME FOR DEFENDANT TO
            v.                              ) FILE A RESPONSIVE PLEADING
15                                          )
                                            )
16   JEFFREY A. SWEAT, MD, PC, a California )
     professional corporation;              )
17                                          )
                  Defendant.                )
18                                          )
                                            )
19

20

21          The Court, having considered the stipulation submitted herewith, hereby enters the
22   following order:
23          Defendant Jeffrey A. Sweat, MD, PC’s deadline to file a responsive pleading to the
24   Complaint in this action is extended to July 26, 2021.
25          IT IS SO ORDERED.
26

27
     Dated: July 9, 2021                            /s/ John A. Mendez
                                                    THE HONORABLE JOHN A. MENDEZ
28
                                                    UNITED STATES DISTRICT COURT JUDGE


                                               1
                         ORDER GRANTING STIPULATION TO EXTEND TIME FOR
                            DEFENDANT TO FILE A RESPONSIVE PLEADING
